     Case 2:20-mj-02890-DUTY Document 12 Filed 06/26/20 Page 1 of 2 Page ID #:26



 1                                                                                     --.__. __
                                                                            FILtD
                                                                 CLERK, U.S. D15T~ICT
                                                                                 ._~_ COURT
                                                                                         _~
 2                                                                                                 i

 3                                                                     JUN 2 6 ?(1?         I
 4                                                              CENTRAL DISTRICT 0    ALIFCRNIA
                                                                BY                      DEPL'Tl'
 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   iJNITED STATES OF AMERICA,                      Case No.: M ~ 2d — z$9~
12                       Plaintiff,                      ORDER [OF DETENTION]
                                                     AFTER HEARING HELD PURSU~4NT
13           vs.                                         TO 18 U.S.C. § 3148(B)
14 D~ b I Gl
            s ~ av~er 0~~~z- ~o~ cQ,                  (Alleged Violation of Conditions of
                       Defendant.                               Pretrial Release)
15

16                                              I
                                                :~
17         A warrant for arrest of the defendant for the alleged violation of conditions of
18   pretrial release having been issued by Judge s~.'o~'►'~4) ~SDCP~                ,and the Court
19   having conducted a hearing on the alleged violation(s),
20                                              B.

21         The Court finds
22   (1)
23         (A)   ( )     that there is probable cause to believe that the defendant has
24                       committed a Federal, State, or local crime while on release; or
25         (B)   (X,)    that there is clear and convincing evidence that the defendant has
26                       violated any other condition of release, specifically the following:
27                Vlna-~Ce c~,ll Co ~•r~ q, pea r0.►'1c~ S

28
Case 2:20-mj-02890-DUTY Document 12 Filed 06/26/20 Page 2 of 2 Page ID #:27




                                and
~2)
      (A) ~       that based on the factors set forth in 18 U.S.C. § 3142(g), there is no
                  condition or combination ofconditions ofrelease that will assure that
                  the defendant will not flee or pose a danger to the safety or any other
                  person or the community; or
      (B) ( ) that the defendant is unlikely to abide by any condition or
                  combination of conditions of release.
                        and/or, in the event of(1)(A)
(3)        () that the defendant has not rebutted the presumption that no condition
                  or combination ofconditions will assure that the person will not pose
                  a danger to the safety of any other person or the community.
                                          or
(4)        () that there are conditions ofrelease that will assure that the defendant
                  will not flee or pose a danger to the safety of any other person or the
                  community,and that the defendant will abide by such conditions. See
                  separate order setting conditions.
           ( ) This Order shall be stayed for 72 hours in order to allow the
                  Government to seek review from the [assigned District Judge]
                 [criminal duty District Judge].
                                          or
                                          C.
      ~ IT IS ORDERED that the defendant be detained prior to trial.
      (


DATED.     ~v n~ 2~,~p;~               YV~
                                      JEAN ROSENBLUTH
                                      U.S. MAGISTRATE JUDGE




                                          2
